Case 2:20-mc-00024-AWA-LRL Document 1 Filed 09/30/20 Page 1 of 3 PageID# 1


                                                              \ZOZNED
                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA


                                                        ■0^0 :.EP 30 p 1-28
                                                        LhL

COMMODITY FUTURES TRADING                   §
                                                                        .-.il
COMMISSION,and                              §
                                            §
ALABAMA SECURITIES COMMISSION,STATE         §
OF ALASKA, ARIZONA CORPORATION              §      MISC. ACTION NO.
COMMISSION,CALIFORNIA COMMISSIONER          §
OF BUSINESS OVERSIGHT,COLORADO              §
SECURITIES COMMISSIONER,STATE OF            §
DELAWARE,STATE OF FLORIDA,OFFICE OF         §
THE ATTORNEY GENERAL,STATE OF               §
FLORIDA, OFFICE OF FINANCIAL                §
REGULATION,OFFICE OF FINANCIAL              §
REGULATION,OFFICE OF THE GEORGIA            §
SECRETARY OF STATE,STATE OF HAWAII,         §
SECURITES ENFORCEMENT BRANCH,IDAHO          §
DEPARTMENT OF FINANCE,INDIANA               §
SECURITIES COMMISSIONER,IOWA                §
INSURANCE COMMISSIONER DOUGLAS M.           §
OMMEN,OFFICE OF THE KANSAS SECURITIES       §
COMMISSIONER, KENTUCKY DEPARTMENT           §
OF FINANCIAL INSTITUTIONS, MAIN             §
SECURITIES ADMINISTRATOR,STATE OF           §
MARYLAND EX REL MARYLAND SECURITIES         §
COMMISSIONER,ATTORNEY GENERAL DANA          §
NESSEL ON BEHALF OF THE PEOPLE OF           §
MICHIGAN, MISSISSIPPI SECRETARY OF          §
STATE,NEBRAKA DEPARTMENT OF BANKING         §
& FINANCE, OFFICE OF THE NEVADA             §
SECRETARY OF STATE,NEW MEXICO               §
SECURITIES DIVISION,THE PEOPLE OF THE       §
STATE OF NEW YORK BY LETITIA JAMES,         §
ATTORNEY GENERAL OF THE STATE OF NEW        §
YORK,OKLAHOMA DEPARTMENT OF                 §
SECURITIES, SOUTH CAROLINA ATTORNEY         §
GENERAL,SOUTH CAROLINA SECRETARY OF         §
STATE,SOUTH DAKOTA DEPARTMENT OF            §
LABOR & REGULATION,DIVISION OF              §
INSURANCE,COMMISSIONER OF THE               §
TENNESSEE DEPARTMENT OF COMMERCE            §
AND INSURANCE,STATE OF TEXAS,               §
WASHINGTON STATE DEPARTMENT OF              §
FINANCIAL INSTITUTIONS, WEST VIRGINIA       §



Notice of Appointment of Receiver                                    Page 1
 Case 2:20-mc-00024-AWA-LRL Document 1 Filed 09/30/20 Page 2 of 3 PageID# 2




SECURITIES COMMISSION, AND STATE OF                   §
WISCONSIN                                             §
                                                      §
                     Plaintiff,                       §
                                                      §
V-                                                    §
                                                      §
TMTE,INC.a/k/a METALS.COM,CHASE                       §
METALS,INC., CHASE METALS,LLC,BARRICK                 §
CAPITAL,INC., LUCAS THOMAS ERB a/k/a                  §
LUCAS ASHER a/k/a LUKE ASHER,and SIMON                §
BATASHVILI,                                           §
                                                      §
                     Defendants,                      §
                                                      §
and                                                   §
                                                      §
TOWER EQUITY,LLC,                                     §
                                                      §
Relief Defendant.                                     §
                                                      §

                      NOTICE OF APPOINTMENT OF RECEIVER

       Pursuant to the provisions of 28 U.S.C. § 754, Kelly Crawford provides notice of his

appointment as Temporary Receiver for TMTE, Inc. a/k/a Metals.com, Chase Metals, Inc.,

Chase Metals, LLC, Barrick Capital, Inc., Lucas Thomas Erb a/k/a Lucas Asher a/k/a Luke

Asher, Simon Batashvili (collectively, "Defendants"), Tower Equity, LLC ("Relief Defendant"),

and the affiliates or subsidiaries owned or controlled by Defendants or Relief Defendant. True

and correct copies of the Complaint filed by the Plaintiffs, Commodity Futures Trading

Commission, et al.; and the Order Granting Plaintiffs' Emergency Ex Parte Motionfor Statutory

Restraining Order, Appointment of Receiver, and Other Equitable Relief are attached hereto as

Exhibit A. and Exhibit B respectivelv.


September 28, 2020




Notice of Appointment of Receiver                                                      Page 2
Case 2:20-mc-00024-AWA-LRL Document 1 Filed 09/30/20 Page 3 of 3 PageID# 3




                                       Respectfully submitted,


                                       /s/KellvM. Crawford
                                       Kelly M. Crawford
                                       Texas State Bar No. 05030700
                                       Kelly.Crawford@solidcounseI.com

                                       Scheef& Stone, L.L.P
                                       500 N. Akard Street, Suite 2700
                                       Dallas, Texas 75201
                                       (214)706-4200 - Telephone
                                       (214)706-4242 - Telecopier




Notice of Appointment of Receiver                                        Page 3
